EXHIBIT 10.7

Draft

January 3, 2012

[Date]

 

TO:    FROM:    RE:    Performance Unit Grant

Atwood Oceanics, Inc. (the “Company”) hereby grants to you, effective as of
            , 201     (the “Date of Grant”),             performance units (each
a “Performance Unit”) under the Atwood Oceanics, Inc. Amended And Restated 2007
Long-Term Incentive Plan (the “Plan”). The Performance Units represent the
opportunity to receive a specified number of shares of Common Stock based on a
multiple of the number of Performance Units granted (the “Target Amount”) and
the “Payout Percentage” as defined in the Terms and Conditions of Performance
Unit Grant, attached hereto as Appendix A (the “Terms and Conditions”). The
number of Performance Units is subject to adjustment as provided in Article IX
of the Plan.

Except as otherwise provided in Sections 3 or 4 of the Terms and Conditions, the
Performance Units shall vest on the third anniversary of the Date of Grant;
provided you remain continuously employed by the Company, its subsidiary or an
affiliate throughout the three-year period following the Date of Grant.

The grant of Performance Units is governed by the terms and conditions of the
Plan, any rules and regulations adopted by the Compensation and Human Resources
Committee of the Board of Directors of the Company, and the Terms and Conditions
which form a part of this award letter to you (the “Notice”).

[Name of signing officer]

 

1



--------------------------------------------------------------------------------

Appendix A

ATWOOD OCEANICS, INC.

AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF

PERFORMANCE UNIT GRANT

The performance units (the “Performance Units”) granted to you on the “Date of
Grant” set forth in the award letter to you (the “Award Letter”) by Atwood
Oceanics, Inc. (the “Company”) are subject to the Amended and Restated 2007
Long-Term Incentive Plan (the “Plan”), these Terms and Conditions, including
Exhibit A hereto, and any rules and regulations adopted by the Committee. Terms
used herein and not otherwise defined shall have the meaning set forth in the
Plan and the Award Letter.

1. Determination of Earned Performance Units. The exact number of Performance
Units that shall actually be earned by and issued to you shall be based upon the
achievement by the Company of the performance standards as set forth in Exhibit
A hereto over the three-year period beginning on the January 1, 2012 and ending
on December 31, 2014 (the “Performance Period”). The determination by the
Committee with respect to the achievement of such performance standards shall be
made as soon as administratively practicable following the Performance Period
after all necessary Company and peer information is available. The specific date
on which such determination is formally made and approved by the Committee is
referred to as the “Determination Date”. After the Determination Date, the
Company shall notify you of the number of Performance Units, if any, that have
become “Earned Performance Units” in accordance with Exhibit A and the
corresponding number of shares of Common Stock to be issued to you in
satisfaction of the award. The shares of Common Stock shall be issued to you on
March 15 following the expiration of the Performance Period (the “Settlement
Date”).

The performance standards and the number of Performance Units which may be
earned are based on your Target Amount specified in the Award Letter and the
Company’s Total Shareholder Return compared against the Peer Group. The
methodology for calculating the number of Earned Performance Units, including
the definitions used therefor, is set forth in Exhibit A hereto.

2. Vesting/Forfeiture. Except as otherwise provided in Sections 3 or 4 below,
the Performance Units shall vest on the third anniversary of the Date of Grant,
provided you are continuously employed by the Company Group throughout the
Performance Period. If your employment with the Company, its subsidiary or an
affiliate (collectively, the “Company Group”) terminates for any reason other
than by reason of your death or your inability to continue to actively work due
to Disability, the Performance Units shall be automatically forfeited on the
date of your termination of employment.

 

2



--------------------------------------------------------------------------------

3. Death or Disability. If during the vesting period your employment with the
Company Group is terminated by reason of your death or you become unable to
continue active employment due to Disability, the Performance Units shall
automatically become fully vested and the number of Earned Performance Units
shall equal your Target Amount. The shares of Common Stock in respect of the
Earned Performance Units shall be issued to you thirty (30) days after your
death or Disability, as applicable.

4. Change of Control. Notwithstanding the provisions of Sections 2 or 3 of these
Terms and Conditions, in the event of a Change of Control during the vesting
period, the Performance Units shall automatically vest and the number of Earned
Performance Units shall be equal to your Target Amount. Your shares of Common
Stock in respect of the Earned Performance Units shall be issued to you thirty
(30) days after the effective date of the Change of Control. For the avoidance
of doubt, in the event of a Change of Control, the term “fully earned” in
Section 10.5 of the Plan shall mean Earned Performance Units equal to your
Target Amount.

5. Dividend Equivalents. You shall not be entitled to receive any cash dividends
payable during the period beginning on the Grant Date and ending on the
Settlement Date. Any Earned Performance Units shall be subject to adjustment
under Article IX of the Plan with respect to dividends or other distributions
that are paid in shares of Common Stock.

6. Transferability. You may not sell, transfer, pledge, exchange, hypothecate,
or otherwise dispose of the shares of Common Stock subject to the Performance
Units until and unless you receive a distribution of shares of Common Stock in
respect of the Earned Performance Units.

7. No Right to Continued Employment. The award of Performance Units shall not
create any right to remain in the employ of the Company Group. The Company Group
retains the right to terminate your employment at will, for due cause or
otherwise. Your employment, as it relates to the vesting period, shall be deemed
to continue during any leave of absence that has been authorized by the Company
Group.

8. Other Plans. Nothing herein contained shall affect your right to participate
in and receive benefits under and in accordance with the then current provisions
of any pension, insurance, profit sharing or other plan or program of the
Company Group.

9. Rights as Shareholder. You shall not be entitled to any of the rights or
privileges of a shareholder of the Company, including the right to vote in
respect of the shares of Common Stock, until and unless you receive a
distribution of shares of Common Stock in respect of the Earned Performance
Units.

10. Plan Governs. The Performance Units and the Notice are subject to all of the
terms and conditions of the Plan, except that no amendment to the Plan shall
adversely affect your rights under the Notice. All the terms and conditions of
the Plan, as may be amended from time to time, and any rules, guidelines and
procedures which may from time to time be established pursuant to the Plan are
hereby incorporated into the Notice. In the event of a discrepancy between the
Notice and the Plan, the Plan shall govern.

 

3



--------------------------------------------------------------------------------

11. Withholding. Upon the delivery of shares of Common Stock to you, the Company
Group may be required to withhold federal or local tax with respect to the
realization of compensation. You must satisfy any federal or local tax
withholding requirements with respect to the realization of compensation upon
the delivery of shares of Common Stock to you by delivering to the Company cash
in an amount to be sufficient to satisfy any such withholding requirement or, by
default, the surrendering of shares to meet any, and all, tax withholding
requirements.

12. Code Section 409A; No Guarantee of Tax Consequences. The award of
Performance Units is intended to be (i) exempt from Section 409A of the Code
(“Section 409A”), including, but not limited to, by reason of compliance with
the short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4);
or (ii) in compliance with Section 409A, and the provisions of the Notice shall
be administered, interpreted and construed accordingly. Notwithstanding the
foregoing provisions of the Notice, if you are a “specified employee” as such
term is defined in Section 409A, any amounts that would otherwise be payable
hereunder as nonqualified deferred compensation within the meaning of
Section 409A on account of separation from service (other than by reason of
death) to you shall not be payable before the earlier of (i) the date that is 6
months after the date of your separation from service, (ii) the date of your
death, or (iii) the date that otherwise complies with the requirements of
Section 409A. In addition, notwithstanding the provisions of Section 4 of these
Terms and Conditions, in the event of a Change of Control that does not meet the
requirements of Treas. Reg. §1.409A-3(i)(5), any amounts that would otherwise be
payable hereunder as nonqualified deferred compensation within the meaning of
Section 409A shall be fully vested at a number of Earned Performance Units equal
to your Target Amount but shall be settled on the Settlement Date, or, if
earlier, in accordance with the provisions of Section 3 of these Terms and
Conditions. To the extent required to comply with Section 409A, you shall be
considered to have terminated employment with the Company when you incur a
“separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code. The Company makes no commitment or
guarantee to you that any federal or state tax treatment shall apply or be
available to any person eligible for benefits under the Notice.

13. Governing Law. The Plan and the Notice shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to conflicts
of laws. The courts in Harris County, Texas shall be the exclusive venue for any
dispute regarding the Plan or the Notice.

 

4



--------------------------------------------------------------------------------

Exhibit A

Methodology for Calculating Earned Performance Units

A. Definitions. For purposes of determining the number of shares of Common Stock
issuable to you in respect of the Earned Performance Units, the following
definitions shall apply:

 

  (1) Ending Share Price means the average closing price of shares over nine
trading days comprised of: four trading days prior to the Performance End Date,
the Performance End Date, and the four trading days after the Performance End
Date.

 

  (2) Peer Group means Seadrill Ltd., Transocean Ltd., Ensco PLC, Noble
Corporation, Diamond Offshore Drilling, Inc. and Rowan Companies to the extent
such entities or their successors are in existence and publicly traded as of the
Performance End Date.

 

  (3) Performance Period means the period beginning on January 1, 2012 and
ending December 31, 2014.

 

  (4) Performance End Date means December 31, 2014.

 

  (5) Starting Share Price means the average closing price of the shares over
nine trading days comprised of: five trading days prior to January 1, 2012 and
the four trading days after January 1, 2012.

 

  (6) Total Shareholder Return means common stock price growth for each entity
over the Performance Period, as measured by dividing the sum of the cumulative
amount of dividends for the Performance Period, assuming dividend reinvestment,
and the difference between the entity’s Ending Share Price and the Starting
Share Price; by the entity’s Starting Share Price.

B. Committee Methodology. For purposes of determining the number of shares of
Common Stock issuable to you in respect of the Earned Performance Units, the
Committee shall:

 

  (1) calculate the Total Shareholder Return for the Company and each company in
the Peer Group;

 

  (2) rank the Company and each member of the Peer Group based on Total
Shareholder Return with the company having the highest Total Shareholder Return
ranking in the first position and the company with the lowest Total Shareholder
Return ranking in the seventh position.

 

5



--------------------------------------------------------------------------------

  (3) determine the number of Earned Performance Units based on the Seven
Company Payout Schedule below:

 

Seven Company Payout Schedule

 

Atwood Ranking

   Payout Percentage  

1

     200 % 

2

     150 % 

3

     100 % 

4

     75 % 

5

     50 % 

6

     0 % 

7

     0 % 

 

  (4) multiply the Payout Percentage by your Target Amount.

If any calculation with respect to the Earned Performance Units would result in
a fractional share, the number of shares of Common Stock to be issued shall be
rounded down to the nearest whole share.

C. Peer Group Changes.

(a) If, as a result of merger, acquisition or a similar corporate transaction, a
member of the Peer Group ceases to be publicly traded (an “Affected Peer
Company”)

(i) prior to July 1, 2013, the Affected Peer Company shall not be included in
the Seven Company Payout Schedule and the following alternative schedules shall
be used in its place:

 

Six Company Payout Schedule

 

Atwood Ranking

   Payout Percentage  

1

     200 % 

2

     150 % 

3

     100 % 

4

     75 % 

5

     50 % 

6

     0 % 

Five Company Payout Schedule

 

Atwood Ranking

   Payout Percentage  

1

     200 % 

2

     150 % 

3

     100 % 

4

     50 % 

5

     0 % 

 

6



--------------------------------------------------------------------------------

 

Four Company Payout Schedule

 

Atwood Ranking

   Payout Percentage  

1

     200 % 

2

     100 % 

3

     100 % 

4

     0 % 

(ii) on or subsequent to July 1, 2013, the Affected Peer Company shall remain in
the Peer Group and its Ending Share Price shall be determined by assuming that
its performance for the remainder of the Performance Period was equivalent to
the arithmetic average (up or down) of the remaining members of the Peer Group
over the remainder of the Performance Period.

(b) If a member of the Peer Group declares bankruptcy, it shall be deemed to
remain in the Peer Group until the Performance End Date and shall occupy the
lowest ranking in the Payout Schedule.

 

7